DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-15, 17-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for the limitation of the removable compartments positionable freely in the base unit and not fixed in one or more particular positions and thus it constitutes new matter.  Regarding claim 11, there is no support for the ring portion can only slide up from the bottom of the base unit a predetermined distance and not over a top of the base unit.
Note that any negative limitation or exclusionary proviso must have basis in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “the lid guide” lacks antecedent basis.  Regarding claim 14, “the removable ring assembly” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0346077 to Strilich et al. (Strilich).
Regarding claim 1, Strilich discloses a food container (10, Fig 1) comprising a base unit (12) including an open top and base unit rim (24) defining a periphery of the open top, one or more removable internal compartments (14) disposed within the base unit, the compartment including an internal compartment rim (70), a sealing layer (80) covering the open top and engaging the base unit rim and internal compartment rim so as to form a leak-proof seal between the base unit rim and internal compartment rim (€0048), the one or more removable compartment being positionable freely in the base unit and not fixed in one or more particular positions, allowing sealing of the compartment in various positions.  In particular, the compartment can be positioned in the other half of the base unit as shown in Fig 5 and is not fixed in place since it is removable and can be sealed in both position.
Regarding claim 18, Strilich further discloses base unit (12) nestable with others and internal compartments (14) nestable with each other (€0051).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2-3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strilich in view of US 2011/0121002 to Stiller.
Regarding claim 2, 19, Strilich teaches the container of claim 1 but does not teach a lid over the sealing layer and covering the open top of the base unit.  However, Stiller disclose a food storage container (Fig 1) and in particular discloses a sealing layer (46) with a lid (16) over the sealing layer and covering open top of base unit (20) (Fig 2, 4).  One of ordinary skill in the art would have found it obvious to incorporate a lid to Strilich as suggested by Stiller in order to better protect the contents of the container.  Furthmore, since the prior art has the structure as recited, then it would be capable of performing the recited function of allowing base unit resting on lid, providing a secure base unit while eating, taking up less space, allowing stacking, etc.
Regarding claim 3, the modified Strilich further discloses sealing layer (46, Stiller) and lid (16, Stiller) together form a lid assembly (Fig 4, Stiller).

Claim 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strilich in view of Stiller and US 2010/0147846 to Soibel et al. (Soibel).
Regarding claim 4, the modified Strilich teaches the container of claim 3 but does not teach sealing layer directly removable attachable to the lid.  However, Soibel discloses a container assembly (Figs 1-2) and in particular discloses a sealing layer (16) directly removably attachable to the lid (14), the lid including an underside with an engaging groove (28) and sealing layer including a lip (24) removably insertable within the groove to removably attach the sealing layer to the lid, when the lip is inserted into the groove, the sealing layer directly contacts the underside of the lid and spans a distance within the groove (Fig 2b).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate groove to the 
Regarding claim 8, as best understood, the modified Strilich further discloses sealing layer (80) covering base unit rim (24) under lid (16, Stiller).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strilich in view of Stiller, Soibel and US 2019/0112105 to Lubbe.
Regarding claim 7, the modified Strilich teaches the container of claim 4 but does not teach a lid guide on the container.  However, Lubbe discloses a food container (Fig 1) and in particular discloses the container comprising a lid guide (34, Fig 7) extending laterally outward and upward from open top of the base unit and can guide lid (16) onto base unit to form seal.  One of ordinary skill in the art would have found it obvious to incorporate a guide (34) to the modified Strilich rim as suggested by Lubbe in order to facilitate mating between lid and container.  The modified Strilich further teaches lid (16, Stiller) extending over and laterally outward from the base unit rim (24, Strilich) onto lid guide (34, Lubbe) since the guide extends upward from the rim.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strilich in view of Stiller and US Patent No. 4,991,717 to May et al. (May).
Regarding claims 9-10, the modified Striclich teaches a flexible sealing layer (80) but does not teach structural features of rod and hexagon shape to add strength.  May discloses container sealing layer (54, Fig 4) with structural features comprising rod shaped features (36) that span a distance within the base unit rim (20) for providing support (May, Fig 4).  One of .

Claim 1, 11-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0166232 to Lee in view of Strilich.
Regarding claim 1, Lee discloses a food container (200, Fig 7) comprising a base unit (12) including an open top and base unit rim (see Fig 7) defining a periphery of the open top.  Lee does not teach the container having insertable compartments.  Strilich discloses a food container (10, Fig 1) comprising a base unit (12) including an open top and base unit rim (24) defining a periphery of the open top, one or more removable internal compartments (14) disposed within the base unit, the compartment including an internal compartment rim (70), a sealing layer (80) covering the open top and engaging the base unit rim and internal compartment rim so as to form a leak-proof seal between the base unit rim and internal compartment rim (€0048), the one or more removable compartment being positionable freely in the base unit and not fixed in one or more particular positions, allowing sealing of the compartment in various positions.  In particular, the compartment can be positioned in the other half of the base unit as shown in Fig 5 and is not fixed in place since it is removable and can be sealed in both position.  One of ordinary skill in the art would have found it obvious to incorporate removable compartments to the Lee container and seal the compartments with a sealing layer as suggested by Strilich in order to have hold different food contents within a single container and keep them separated to prevent contamination.
Regarding claim 11, Lee further discloses removable ring assembly (10) that fits over a bottom of the base unit (Fig 7), the base unit including an upper portion with a dimension (Outer periphery of the rim), ring assembly including an inner dimension (inner diameter of the 
Regarding claim 12, Lee further discloses ring assembly including a ring (21) that surrounds base unit and abuts base unit rim to prevent assembly from sliding over top of base unit (Fig 7).
Regarding claim 13, Lee further discloses food container including a lid (20) that goes over sealing layer (30) and covers open top of base unit, the removable ring assembly including a ring clamp (11) operable to secure the lid and sealing layer to open top of base unit container (200, Fig 7).
Regarding claim 15, the modified Lee further discloses lid (20) and sealing layer (80, Strilich) forming a lid assembly having a height when not engaged with the base unit greater than height of lid and sealing layer when engaged since the lid and sealing layer are compressed when engaged with base unit.
Regarding claim 17, Lee further discloses it was known in the art to make food containers of stainless steel (€003)  and one of ordinary skill in the art would found it obvious to make the modified Lee base unit and compartments made of food grade stainless steel in order to prevent emission of environmental hormones (Lee, €0003).

Allowable Subject Matter
Claim 16 allowed.


Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. Applicant argues that none of the prior art teaches the removable compartment positionable freely in the base unit.  Assuming arguendo that applicant has support for such a negative limitation, this argument is not persuasive since the compartment of Strilich is not fixed and can be put on the other half of the base unit to be sealed.  Applicant argues that prior art does not teach rod shaped features of the seal.  However, May discloses a sealable membrane having such features to add strength to the seal.  Applicant further argues that prior art does not teach base unit have ring assembly having the recited dimensions so that ring portion can only slide up from bottom of the base unit.  Assuming arguendo that applicant has support for such a limitation, this argument is not persuasive because the base unit has a widest dimension measured from the end to end of the peripheral rim, the ring has a minimum dimension measured from inner diameter of the opening and thus the ring minimum dimension is less than base maximum dimension.  Furthermore, the ring can only slide up from bottom of the base a predetermined distance because it would have to be placed at an angle in order to be inserted. Regarding arguments to claim 14, the applicant fails to claim a removable ring assembly and thus it is unclear what applicant is referring to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.